Citation Nr: 1504431	
Decision Date: 01/30/15    Archive Date: 02/09/15

DOCKET NO.  09-41 661	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1. Whether new and material evidence has been submitted in order to reopen a previously denied claim of entitlement to service connection for a back disorder. 

2. Entitlement to service connection for a back disorder. 

3. Entitlement to service connection for bilateral hearing loss.

4. Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran
ATTORNEY FOR THE BOARD

B. Thomas Knope, Counsel


INTRODUCTION

The Veteran served on active duty from January 1976 to January 1980.

This matter is on appeal from rating decisions in December2007 and April 2013 by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  

The Veteran testified before the undersigned Veterans Law Judge in December 2014.  A transcript of the hearing is of record.

An appeal on the issue of entitlement to service connection for a gastrointestinal disorder was also perfected by the Veteran.  However, in a March 2013 decision, he was granted service connection for this disorder.  This represents a full grant of the benefit sought on appeal, and it is no longer before the Board.  See Shoen v. Brown, 6 Vet. App. 456, 457 (1994).

While the Veteran has submitted additional evidence since the most recent adjudicative decisions, the Board finds that it is has been previously reviewed by the RO and/or does not relate to the issue on appeal.  Therefore, review of the claims at this point by the Board would not result in any prejudice to the Veteran.  

This appeal is comprised entirely of documents contained in the Virtual VA paperless claims processing system as well as the Veterans Benefits Management System (VBMS).  Accordingly, any future documents should be incorporated in the Veteran's VBMS file.  




FINDINGS OF FACT

1.  As the Veteran did not appeal a February 1981 rating decision, which denied service connection for a back disorder, the decision became final.

2.  Evidence received since the February 1981 rating decision raises a possibility of substantiating the claim of service connection for a back disorder.

3. It is at least as likely as not that the Veteran's current back disorder is partially attributable to active duty service.  

4. Sensorineural hearing loss and tinnitus were not affirmatively shown to have had onset during service; a bilateral hearing loss disability of the sensorineural type was not manifested to a compensable degree within one year from the date of separation from service; and neither disorder is related to an injury, disease, or event, including noise exposure, in service.


CONCLUSIONS OF LAW

1. The February 1981 rating decision that denied the Veteran's claim for entitlement to service connection for a back disorder is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.1103 (2014).

2. As the evidence received subsequent to the February 1981 rating decision is new and material, the requirements to reopen the claim for entitlement to service connection for a back disorder have been met.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.102, 3.156 (2014).

3. The criteria for entitlement to service connection for a back disorder have been met.  38 U.S.C.A. §§ 1110, 1131, 5103(a), 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.309 (2014).

4. The criteria for entitlement to service connection for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103(a), 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.309, 3.385 (2014).

5. The criteria for entitlement to service connection for tinnitus have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103(a), 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.304 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material Evidence

In order for evidence to be sufficient to reopen a previously disallowed claim, it must be both new and material.  If the evidence is new, but not material, the inquiry ends and the claim cannot be reopened.  See Smith v. West, 12 Vet. App. 312, 314 (1999); Manio v. Derwinski, 1 Vet. App. 140 (1991).

Under the relevant regulation, "new" evidence is defined as evidence not previously submitted to agency decision-makers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  If it finds that the submitted evidence is new and material, VA may then proceed to evaluate the merits of the claim on the basis of all evidence of record, but only after ensuring that the duty to assist the veteran in developing the facts necessary for the claim has been satisfied.  See Elkins v. West, 12 Vet. App. 209 (1999); but see 38 U.S.C.A. § 5103A (eliminates the concept of a well-grounded claim).

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is low.  Furthermore, consideration is not limited to whether the newly submitted evidence relates specifically to the reason the claim was last denied, but instead should include whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the Secretary's duty to assist or through consideration of an alternative theory of entitlement.  See Shade v. Shinseki, 24 Vet. App. 110, 117-18 (2010).

In this case, the Veteran is claiming entitlement to service connection for a back disorder.  This claim was previously denied by the RO in February 1981 on the basis that a back disorder or injury was not shown in service.  He did not appeal that decision, nor did he submit any new and material evidence within a year of receiving it.  See Buie v. Shinseki, 24 Vet. App. 242 (2011).  This represents the last final denial of the claim.

Based on the evidence since the time of the last final denial, the claim should be reopened.  Specifically, at the time of the February 1981 rating decision, the Veteran did not specify the nature of his injury, only that he had a back injury in 1978.  Here, at his hearing before the Board, he explained that his active duty service required him to lift missile engines on a routine basis over a prolonged period of time.  

Not only is this evidence "new" in that it was not previously reviewed by the RO, it is also "material," because it represents further detail as to the nature of his in-service injury.  Moreover, whether or not such statements are credible is not part of a new and material evidence analysis.  See Duran v. Brown, 7 Vet. App. 216 (1994); Justus v. Principi, 3 Vet. App. 510, 513 (1992).  Therefore, as new and material evidence has been submitted, the claim is reopened. 

Service Connection

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166 -67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

Certain chronic diseases, sensorineural hearing loss and arthritis, are subject to presumptive service connection if manifest to a compensable degree within one year from separation from service even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  
Moreover, for such chronic diseases, an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology if the disability claimed qualifies as a chronic disease listed in 38 C.F.R. § 3.309(a); See 38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2014).  

Service connection may only be granted for a current disability; when a claimed condition is not shown, there may be no grant of service connection.  38 U.S.C.A. § 1110 (West 2002); Rabideau v. Derwinski, 2 Vet. App. 141 (1992) (Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability).  "In the absence of proof of a present disability there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

Back Disorder

It is the Veteran's assertion that he has a back disorder that is related to an experience in active duty where he was involved with the disassembly of missile components, resulting in him seeking treatment for back symptoms.  The fact that he has a current disability is conceded, as radiographic imaging from March 2004 indicated mild to moderate degenerative disc disease in the spine, most significantly at the L4-L5 and L5-S1 discs.  Subsequent imaging in April 2014 indicated mild degenerative changes in the spinal discs that had progressed slightly since 2004.  

After a review of the evidence of record, the Board determines that service connection should be granted for this disorder.  As an initial matter, the Board recognizes that there is no evidence of a back injury or related treatment in service.  However, the Veteran has never stated that he sustained a traumatic injury, only that the sought treatment from an aid station for symptoms.  As such, it is reasonable that there would be no specific annotation of treatment.  Moreover, while he has maintained that his back symptoms were noted at his separation physical examination, the examination report is not of record.  

In any event, despite the lack of treatment in service, the Board is persuaded by the fact that an X-ray from August 1980 revealed "relative narrowing of the disc space between L4-L5."  A VA examination report from that same time identified a chronic lumbosacral strain, as well as osteogenic disease at the L4-L5 disc.  It is true that it is not entirely clear whether the Veteran's spinal disorder represents "arthritis" for purposes of 38 C.F.R. § 3.309.  Nevertheless, evidence of a chronic degenerative spine disorder only 7 months after he left active duty is significant, especially where there was no evidence of a traumatic incident in service.     

Over all, given that the did not exhibit any back complaints when the Veteran entered service, his statements regarding the nature of his active-duty injury, and X-ray evidence of a spinal disorder very shortly after leaving active duty, the Board can only conclude that at least some of his current back symptoms are related to his active duty service.  Therefore, service connection is granted for this disorder. 

Hearing Loss and Tinnitus

The Veteran is also claiming service connection for hearing loss and tinnitus.  Specifically, at his hearing before the Board in December 2014, he asserts that he was exposed to acoustic trauma during field operations, including the firing of missiles.  

In cases where a hearing loss disability is claimed, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the above frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2014).

Based on a review of the evidence of record, the Board determines that service connection for hearing loss and tinnitus is not warranted.  As an initial matter, there is insufficient evidence to conclude that the hearing worsened during service.  In fact, it is notable that his hearing was reasonably impaired at the time of his induction examination in December 1975.  Specifically, upon induction, his tonal thresholds were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
15
10
15
10
LEFT
25
20
25
25
30

While there is evidence of otitis media in service, there are no other indications of worsening hearing.  Moreover there are no complaints of tinnitus at any time during service.  

Next, the post-service evidence does not reflect symptoms related to hearing loss until he filed his claim for benefits in 2008, which is approximately 28 years after he left active duty.  The first occasion where sensorineural hearing loss was actually identified for purposes of 38 C.F.R. § 3.385 was not until his VA examination in April 2013, where his tonal thresholds were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
15
25
30
40
LEFT
20
20
25
30
40

Therefore, even though the Veteran now has tonal thresholds of 40 dB bilaterally (establishing sensorineural hearing loss for VA purposes), the presence of a current hearing disability does not lead to the conclusion that his hearing worsened in service.  

As part of this claim, the Board considered the Veteran's reported history of continued symptomatology tinnitus since active service.  In this regard, while he is competent to discuss the nature of some disorders despite his status as a lay person, including tinnitus, he is not competent diagnose sensorineural hearing loss, as it may not be diagnosed by its unique and readily identifiable features, and thus requires a determination that is "medical in nature."  Jandreau v. Nicholson, 492 F.3d 1372, 1376 (Fed. Cir. 2007).  Nevertheless, he is competent to testify about the presence of observable symptomatology, which may provide sufficient support for a claim of service connection, if credible, regardless of the lack of contemporaneous medical evidence.  See Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994).  

Despite his competence to testify about his symptoms, the Board determines that they are nonetheless not accurate.  Most significantly, the Board notes that the Veteran sought service connection for disorders in March 1980, but did not seek service connection for either hearing loss or tinnitus.  The fact that the Veteran was aware of the VA benefits system, sought out a claim for compensation related to other disorders, including scars to the right hand and left little finger, but made no reference to the disability at issue now weighs heavily against his credibility.  Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011)(Lance, J., concurring) (discussing the distinction between cases in which there is a complete absence of any evidence to corroborate or contradict the testimony, and cases in which there is evidence that is relevant either because it speaks directly to the issue or allows the Board as factfinder to draw a reasonable inference).  Therefore, continuity is not established based on the clinical evidence of record or the Veteran's statements.  

Next, service connection may also be granted when the evidence establishes a medical nexus between active duty service and current complaints.  In this case, the Board finds that the weight of the competent evidence does not attribute the Veteran's claimed disorders to active duty, despite his contentions to the contrary.  
Specifically the Board places significant value on the opinions of a VA examiner who evaluated the Veteran's symptoms in April 2013.  On that occasion, the VA examiner diagnosed sensorineural hearing loss but concluded that it was less likely than not that the Veteran's current hearing loss was related to active duty service.  In providing this opinion, the examiner noted that the Veteran exhibited a substantial amount of hearing loss when he entered service and, while the Veteran may have been involved in field exercises, he used hearing protection.  Instead, the examiner attributed the Veteran's hearing loss to post-service occupational exposure as a machinist, electrician and welder.  In addition to the examiner's comments, the Board independently notes that, even though the Veteran's induction examination and VA examination are decades apart, the tonal thresholds have shifted only very mildly.  

As for his complaints of tinnitus, the Veteran reported that he hears noises in his ears only "once in a while," and it lasted for only 30 seconds to one minute at a time.  Based on the Veteran's description of symptoms, the examiner determined that the Veteran's complaints of tinnitus are less likely than not related to service.  In fact, the examiner stated that the Veteran's description of his tinnitus was normal, as such non-chronic tinnitus "is experienced by most people without hearing loss, lasting for less than five minutes less than once a week." 

The Board finds that the examination was adequate for evaluation purposes.  Specifically, the examiner reviewed the claims file, interviewed the Veteran, and conducted a physical examination.  There is no indication that the VA examiner was not fully aware of the Veteran's past medical history or that he misstated any relevant fact.

The Board has also considered the statements made by the Veteran relating his hearing loss and tinnitus to his active service.  The Federal Circuit has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (quoting Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007)).

In this case, however, the Veteran is not competent to provide testimony regarding the etiology of sensorineural hearing loss.  Although he is competent to discuss tinnitus symptoms, it does not appear to describe a chronic disorder.  In any event, the Board has already determined that his statements in this matter are of limited credibility.  See Jandreau, 492 F.3d at 1377, n.4.  

Therefore, when evaluating the evidence of record, the Board determines that neither the Veteran's hearing loss nor his complaints of tinnitus are related to active duty service.  Indeed, based on the Veteran's own statements, it does not appear that he has chronic tinnitus at all.  As such, these claims are denied. 

VA Duty to Notify and Assist

The Board has given consideration to the Veterans Claims Assistance Act of 2000 (VCAA), which includes an enhanced duty on the part of VA to notify a veteran of the information and evidence necessary to substantiate claims for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2014).  The VCAA also redefines the obligations of VA with respect to its statutory duty to assist veterans in the development of their claims.  38 U.S.C.A. §§ 5103, 5103A (West 2014).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2014); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.

In this case, the Veteran was provided notice letters informing him of both his and VA's obligations.  Therefore, additional notice is not required and any defect in notice is not prejudicial.  With respect to the duty to assist, the Board finds that all necessary assistance has been provided to the Veteran.  While the Veteran has mentioned a number of locations where he received treatment in the 1980s, the Board concludes that such records are very unlikely to result in any favorable evidence for his hearing loss and tinnitus claims, and remanding for these records would only unnecessarily delay resolution of the claims.  

The Veteran has also been provided with VA examinations.  Upon review of these examination reports, the Board observes that the examiners reviewed the Veteran's past medical history, recorded his current complaints and history, conducted appropriate evaluations and rendered appropriate diagnoses and opinions consistent with the remainder of the evidence of record.  The VA examination reports are therefore adequate for the purpose of rendering a decision on appeal.  38 C.F.R. § 4.2 (2014); Barr v. Nicholson, 21 Vet. App. 303 (2007).

Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the above-cited claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

ORDER

New and material evidence having been submitted, the application to reopen a previously denied claim of entitlement to service connection for a back disorder have been met, and the claim is reopened.

Service connection for a back disorder is granted. 

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is denied


______________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


